Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homma (US 20120299848) in view of Xu (US 20180004297) and Hanauer (US 20150301642).

Regarding claim 1 Homma teach an apparatus (fig. 2) comprising: 
a touch surface (fig. 2); 
a proximity sensor (fig. 1, item 12) configured to provide three-dimensional position information associated with [[an interactive device]] finger hovering over the 
a touch sensor configured to provide two-dimensional position information associated with the [[interactive device]] finger touching the touch surface ([0036] the information processing device 10 in accordance with the first embodiment, an offset value of the hover coordinates is set variable in accordance with a tilt of the device body 11, whereby the hover cursor is displayed at an appropriate position. The information processing device 10 is a device having mounted thereon sensors that can detect a contact position and a proximity position of a finger of a user and a tilt of the device body. It is acceptable as long as the information processing device 10 is a device with a proximity touch panel); 
a processor (fig. 1, CPU) configured to: 
determine from the three-dimensional position information a hover point projected on the touch surface ([0038] [0038] The proximity detection touch panel 12 is a display panel that can detect proximity. For the proximity detection touch panel 12, a capacitive display panel is used. For example, as shown in FIG. 2, when the distance between the finger and the touch screen of the proximity detection touch panel 12 is longer than a predetermined threshold Lp, the proximity detection touch panel 12 
determine from the two-dimensional position information a touch point ([0038] The proximity detection touch panel 12 is a display panel that can detect proximity. For the proximity detection touch panel 12, a capacitive display panel is used. For example, as shown in FIG. 2, when the distance between the finger and the touch screen of the proximity detection touch panel 12 is longer than a predetermined threshold Lp, the proximity detection touch panel 12 detects nothing (FIG. 2(a): non-proximity state, non-sensitive zone). When the distance between the finger and the touch screen becomes shorter than the threshold Lp, and the finger enters an intermediate detection area and a predetermined period of time has elapsed, the proximity detection touch panel 12 detects the proximity position of the finger (FIG. 2(b): proximity state, sensitive zone). When the finger touches the touch screen, the proximity detection touch panel 12 detects the touch position of the finger FIG. 2(c): touch state);, the touch point having an offset from the hover point (fig. 3); and  
correct for the offset and communicate a corrected position of the touch point to a display device ([0046] The display control unit 30 identifies the hover coordinates (coordinates in the x direction and the y direction) displayed on the touch screen of the proximity detection touch panel 12 from a result of detection of the hover coordinates by the proximity detection touch panel 12. The display control unit 30 identifies the 

Homma does not expressly teach an interactive device associated with hover and touch and 
Identify an offset between touch point and hover point previously projected on the touch surface.
However Xu teach an interactive device associated with hover and touch (Fig. 7A-C and fig. 8) and 

Identify an offset between touch point and hover point previously projected on the touch surface ([0032] also fig. 8).


Identify an offset between touch point and hover point previously projected on the touch surface.

The motivation is to provide a hover touch compensation system and method may detect and track a hover position of a pointing/selecting device, such as a user's finger, relative to an input surface of a user interface, and may detect a point at which the pointing/selecting device initiates a movement toward the input surface of the user interface.
Homma does not expressly teach wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

However Hanauer teach wherein the processor (fig. 1, item 106) adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface (fig. 12, [0045] touch force bias is defined … touches (touch points) and the resultant force (calculated force point) generated by the individual finger pressure levels, as well as, the magnitude of the force also see [0053] bias solutions may then be combined with the history of the current press (increasing pressure over time, or movement of the touch) to determine which, of several possible, gestures is being generated).
wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

The motivation is to provide detection of projected capacitive touch with force.

Regarding claim 2 Homma in light of Xu teach wherein the processor is configured to perform offset correction (Homma: [0046]) in response to detecting the interactive device (Xu: Fig. 7A-C and fig. 8) touching the touch surface.

Regarding claim 3 Homma in light of Xu teach wherein the processor is configured to perform offset correction using a magnitude based on a stored (x, y) position for the hover point and a real-time (x, y) position for the touch point (Homma: [0047] The storage unit 32 stores the threshold Lp for determining proximity or non-proximity and a table for determining an offset value (FIGS. 7 and 13). The display control unit 30 can determine an offset value on the basis of each table).

Regarding claim 4 Homma in light of Xu teach wherein the hover point is based on a real-time averaging of (x, y) positions for the hover point or a stored (x, y) position for the touch point (Homma: fig. 14 also see [0042]).

claim 5 Homma in light of Xu teach wherein the corrected position is represented by a cursor on the display device (Homma:[0054] FIG. 8 is a diagram illustrating an offset value that is added to the hove coordinates at a representative tilt of the device body 11. As shown in FIG. 8, an offset value added to the hover coordinates is the largest when a tilt of the device body 11 is 0 degree and is the smallest when a tilt of the device body 11 is 90 degrees. An offset value when a tilt of the device body 11 is 45 degrees is an intermediate value between the offset value when the tilt is 0 degree and the offset value when the tilt is 90 degrees. Accordingly, it becomes possible to prevent characters and the like indicated by the hover cursor H from being hidden behind the finger in accordance with a tilt of the device body 11 and display the hover cursor H at an appropriate position).



Regarding claim 6 Homma teach a method comprising: 
receiving three-dimensional position information from a proximity sensor describing an [[interactive device]] hovering over a touch surface of a hover touch controller ([0036] the information processing device 10 in accordance with the first embodiment, an offset value of the hover coordinates is set variable in accordance with a tilt of the device body 11, whereby the hover cursor is displayed at an appropriate position. The information processing device 10 is a device having mounted thereon sensors that can detect a contact position and a proximity position of a finger of a user 
receiving two-dimensional position information from a touch sensor describing [[the interactive device]] touching the touch surface ([0036] the information processing device 10 in accordance with the first embodiment, an offset value of the hover coordinates is set variable in accordance with a tilt of the device body 11, whereby the hover cursor is displayed at an appropriate position. The information processing device 10 is a device having mounted thereon sensors that can detect a contact position and a proximity position of a finger of a user and a tilt of the device body. It is acceptable as long as the information processing device 10 is a device with a proximity touch panel); 
determining from the three-dimensional position information a hover point projected on the touch surface ([0038] The proximity detection touch panel 12 is a display panel that can detect proximity. For the proximity detection touch panel 12, a capacitive display panel is used. For example, as shown in FIG. 2, when the distance between the finger and the touch screen of the proximity detection touch panel 12 is longer than a predetermined threshold Lp, the proximity detection touch panel 12 detects nothing (FIG. 2(a): non-proximity state, non-sensitive zone). When the distance between the finger and the touch screen becomes shorter than the threshold Lp, and the finger enters an intermediate detection area and a predetermined period of time has elapsed, the proximity detection touch panel 12 detects the proximity position of the finger (FIG. 2(b): proximity state, sensitive zone).); 
determining from the two-dimensional position information a touch point on the touch surface ([0038] The proximity detection touch panel 12 is a display panel that can 
and 
responsive to identifying the touch point being offset from the hover point[[;]]; correcting for the offset ( ([0046] The display control unit 30 identifies the hover coordinates (coordinates in the x direction and the y direction) displayed on the touch screen of the proximity detection touch panel 12 from a result of detection of the hover coordinates by the proximity detection touch panel 12. The display control unit 30 identifies the proximity position (coordinates in the z direction) of the finger from a result of detection of the depth by the proximity detection touch panel 12. The display control unit 30 identifies a tilt of the device body 11 from a result of detection of a tilt of the device body 11 by the tilt detection sensor 14. The display control unit 30 may determine an offset value of the hover coordinates in accordance with the identified tilt of the device body 11. In addition, the display control unit 30 identifies a tilt of the line of sight with respect to the touch screen from a result of detection of the line of sight by the 
communicating a corrected position of the touch point to a display device (fig. 11).
Homma does not expressly teach an interactive device associated with hover and touch and 
Identify an offset between touch point and hover point previously projected on the touch surface.
However Xu teach an interactive device associated with hover and touch (Fig. 7A-C and fig. 8) and 

Identify an offset between touch point and hover point previously projected on the touch surface ([0032] also fig. 8).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Homma in light of Xu so that it may include an interactive device associated with hover and touch and 
Identify an offset between touch point and hover point previously projected on the touch surface.

Homma does not expressly teach wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

However Hanauer teach wherein the processor (fig. 1, item 106) adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface (fig. 12, [0045] touch force bias is defined … touches (touch points) and the resultant force (calculated force point) generated by the individual finger pressure levels, as well as, the magnitude of the force also see [0053] bias solutions may then be combined with the history of the current press (increasing pressure over time, or movement of the touch) to determine which, of several possible, gestures is being generated).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Homma in light of Hanauer so that it may include wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

The motivation is to provide detection of projected capacitive touch with force.

Regarding claim 7 the limitations are similar to the limitations of claim 2 so rejected same way.

Regarding claim 8 the limitations are similar to the limitations of claim 3 so rejected same way.

Regarding claim 9 the limitations are similar to the limitations of claim 4 so rejected same way.

Regarding claim 10 the limitations are similar to the limitations of claim 6 so rejected same way.

Regarding claim 11 the limitations are similar to the limitations of claim 2 so rejected same way.

Regarding claim 12 the limitations are similar to the limitations of claim 3 so rejected same way.
Regarding claim 13 the limitations are similar to the limitations of claim 4 so rejected same way.
Regarding claim 14 the limitations are similar to the limitations of claim 5 so rejected same way.

claim 15 Homma teach a device comprising: 
a proximity sensor (fig. 1, item 12) configured to provide pre-touch information corresponding to a first location on a touch surface over which [[ an interactive device]] is hovering ([0036] the information processing device 10 in accordance with the first embodiment, an offset value of the hover coordinates is set variable in accordance with a tilt of the device body 11, whereby the hover cursor is displayed at an appropriate position. The information processing device 10 is a device having mounted thereon sensors that can detect a contact position and a proximity position of a finger of a user and a tilt of the device body. It is acceptable as long as the information processing device 10 is a device with a proximity touch panel);
a touch sensor configured to provide touch position information corresponding to a second at which the [[interactive device]] touches the touch surface ([0036] the information processing device 10 in accordance with the first embodiment, an offset value of the hover coordinates is set variable in accordance with a tilt of the device body 11, whereby the hover cursor is displayed at an appropriate position. The information processing device 10 is a device having mounted thereon sensors that can detect a contact position and a proximity position of a finger of a user and a tilt of the device body. It is acceptable as long as the information processing device 10 is a device with a proximity touch panel); and 
a processor (fig. 1, CPU)  configured to: 
determine, at a first time instance, a hover point projected on the touch surface, the hover point corresponding to the first location ([0038] The proximity detection touch panel 12 is a display panel that can detect proximity. For the proximity detection touch 
determine, at a second time instance subsequent to the first time instance, a touch point, the touch point corresponding to the second location ([0038] The proximity detection touch panel 12 is a display panel that can detect proximity. For the proximity detection touch panel 12, a capacitive display panel is used. For example, as shown in FIG. 2, when the distance between the finger and the touch screen of the proximity detection touch panel 12 is longer than a predetermined threshold Lp, the proximity detection touch panel 12 detects nothing (FIG. 2(a): non-proximity state, non-sensitive zone). When the distance between the finger and the touch screen becomes shorter than the threshold Lp, and the finger enters an intermediate detection area and a predetermined period of time has elapsed, the proximity detection touch panel 12 detects the proximity position of the finger (FIG. 2(b): proximity state, sensitive zone). When the finger touches the touch screen, the proximity detection touch panel 12 detects the touch position of the finger FIG. 2(c): touch state);, the touch point having an offset from the hover point (fig. 3); 
identify an offset between the touch point and the hover point; and 
, 
Homma does not expressly teach an interactive device associated with hover and touch and 
Identify an offset between touch point and hover point previously projected on the touch surface.
However Xu teach an interactive device associated with hover and touch (Fig. 7A-C and fig. 8) and 

Identify an offset between touch point and hover point previously projected on the touch surface ([0032] also fig. 8).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Homma in light of Xu so that it may include an interactive device associated with hover and touch and 
Identify an offset between touch point and hover point previously projected on the touch surface.

The motivation is to provide a hover touch compensation system and method may detect and track a hover position of a pointing/selecting device, such as a user's finger, relative to an input surface of a user interface, and may detect a point at which the pointing/selecting device initiates a movement toward the input surface of the user interface.
Homma does not expressly teach wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

However Hanauer teach wherein the processor (fig. 1, item 106) adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface (fig. 12, [0045] touch force bias is defined … touches (touch points) and the resultant force (calculated force point) generated by the individual finger pressure ).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Homma in light of Hanauer so that it may include wherein the processor adds a magnitude and vector of the offset to the touch point as the interactive device is moved across the touch surface.

The motivation is to provide detection of projected capacitive touch with force.

Regarding claim 16 the limitations are similar to the limitations of claim 2 so rejected same way.
Regarding claim 17 the limitations are similar to the limitations of claim 3 so rejected same way.
Regarding claim 18 the limitations are similar to the limitations of claim 4 so rejected same way.

Regarding claim 19 the limitations are similar to the limitations of claim 5 so rejected same way.
Response to Arguments
Applicant argues: As best understood by the office applicant argues that Homma does not teach communicating a corrected position of the touch point to a display device.
Office responds: The office respectfully disagrees. Homma teach communicating a corrected position of the touch point to a display device in [0046] The display control unit 30 identifies the hover coordinates (coordinates in the x direction and the y direction) displayed on the touch screen of the proximity detection touch panel 12 from a result of detection of the hover coordinates by the proximity detection touch panel 12. The display control unit 30 identifies the proximity position (coordinates in the z direction) of the finger from a result of detection of the depth by the proximity detection touch panel 12. The display control unit 30 identifies a tilt of the device body 11 from a result of detection of a tilt of the device body 11 by the tilt detection sensor 14. The display control unit 30 may determine an offset value of the hover coordinates in accordance with the identified tilt of the device body 11. In addition, the display control unit 30 identifies a tilt of the line of sight with respect to the touch screen from a result of detection of the line of sight by the line-of-sight detection sensor 16. The display control unit 30 may determine an offset value in accordance with the difference between a tilt of the device body and a tilt of the line of sight. The display control unit 30 corrects the hover coordinates by adding the offset value to the hover coordinates, and thus shifts the hover display on the touch screen, also see fig. 11



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamalainen et al. US 20140085202.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625